As filed with the Securities and Exchange Commission onMay 20, 2011 Registration No.333-36776 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVEAMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 McDonald’s Corporation (Exact name of registrant as specified in its charter) Delaware 36-2361282 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One McDonald’s Plaza, Oak Brook, Illinois 60523-1900 (Address of Principal Executive Offices) (Zip Code) McDONALD’S CORPORATIONNON-EMPLOYEE DIRECTOR STOCK OPTION PLAN (Full title of the plan) Gloria Santona Corporate Executive Vice President, General Counsel and Secretary McDonald’s Corporation One McDonald’s Plaza Oak Brook, Illinois 60523-1900 (Name and address of agent for service) (630) 623-3000 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-8 (Registration No. 333-36776) filed by McDonald’s Corporation (the “Registrant”) with the U.S. Securities and Exchange Commission on May 11,2000 (the “Registration Statement”) to register 200,000 shares of the Registrant’s Common Stockfor issuance under the McDonald’s CorporationNon-Employee Director Stock Option Plan (the “Plan”). The Registrant terminated the Plan on May 23, 2002, and all options granted under the Plan have been exercised or forfeited. As of the date of this Post-Effective Amendment, no additional sharesofCommon Stock registeredwill beissued under the Plan. In accordance with the Registrant’s undertaking in Part II, Item 9(a)(3) of the Registration Statement, the Registrant hereby amends the Registration Statement to remove from registration all securities registered but remaining unsold, if any, under the Registration Statement and to terminate the effectiveness of the Registration Statement. PART II INFORMATIONREQUIRED INTHE REGISTRATION STATEMENT Item 8. Exhibits. 24 Power of Attorney SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Village of Oak Brook, State of Illinois, on this20thday of May, 2011. McDONALD’S CORPORATION By: /s/ Gloria Santona Gloria Santona Corporate Executive Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * May 20, 2011 Susan E. Arnold Director * May 20, 2011 Peter J. Bensen Corporate Executive Vice President and Chief Financial Officer * May 20, 2011 Robert A. Eckert Director * May 20, 2011 Enrique Hernandez, Jr. Director * May 20, 2011 Jeanne P. Jackson Director * May 20, 2011 Richard H. Lenny Director * May 20, 2011 Walter E. Massey Director * May 20, 2011 Andrew J. McKenna Chairman of the Board and Director * May 20, 2011 Cary D. McMillan Director * May 20, 2011 Kevin M. Ozan Corporate Senior Vice President- Controller * May 20, 2011 Sheila A. Penrose Director * May 20, 2011 John W. Rogers, Jr. Director * May 20, 2011 James A. Skinner Vice Chairman, Chief Executive Officer and Director * May 20, 2011 Roger W. Stone Director * May 20, 2011 Miles D. White Director * Gloria Santona, the undersigned attorney-in-fact, by signing her name hereto, does hereby sign and execute this Post-Effective Amendment No.1 on behalf of the above indicated directors and officers of the Registrant pursuant to a power of attorney filed with the U.S. Securities and Exchange Commission. By:/s/ GloriaSantona Gloria Santona Attorney-in-Fact The Plan.Pursuant to the requirements of the Securities Act of 1933, as amended, the trustees (or other persons who administer the McDonald’s Corporation Non-Employee Director Stock Option Plan) have duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Village of Oak Brook, State of Illinois, on this20th day of May, 2011. McDONALD'S CORPORATION NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN By: /s/ Catherine A. Griffin Catherine A. Griffin Corporate Vice President - Deputy General Counsel and Assistant Secretary EXHIBIT INDEX Exhibit No. Description 24 Power of Attorney
